Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending in the application.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Response to Arguments
Applicant’s arguments with respect to claim(s)  1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-11, 14, 16-19, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. US Pub. No. 2009/0183519 (“Nishikawa”).
Regarding claim 1, Nishikawa discloses a control system for a heating, ventilation, and/or air conditioning (HVAC) system [see fig. 1], comprising:
[0005] As a cooling system utilizing a refrigerant circulation circuit that circulates a refrigerant, an air conditioning system of an indoor space such as stores, and refrigeration and freezer system that refrigerates and freezes merchandizes within showcases installed at stores have been widely used in the past. The refrigerant circulation circuit utilized in such systems includes a compressor for compressing the refrigerant and a constituent device which is a separate device from the compressor that constitutes the refrigerant circulation circuit together with the compressor. Here, the constituent device is, for example, a heat exchanger of the air conditioning system and a showcase and a condenser of the refrigeration and freezer system. 

a control [controller 10+20] configured to:
control the HVAC system to condition an air flow based on first feedback from a first sensor [suction pressure or temperature sensor 51d] of the HVAC system, wherein the first feedback is indicative of a first operating parameter of the HVAC system;
[0069] while a configuration utilizing the suction pressure sensor 51d will be described below, a suction temperature sensor for detecting the temperature of the refrigerant being taken in by the compressors 51a to 51c also may be used as the compressor sensor in place of the suction pressure sensor 51d. Alternatively, either a discharge pressure sensor for detecting the pressure 

receive second feedback from a second sensor [temperature sensors 53b, 54b, and 55b] of the HVAC system, wherein the second feedback comprises a second operating parameter of a refrigerant flowing through the HVAC system, and the second operating parameter is indicative of a temperature of the refrigerant or a pressure of the refrigerant; and
[0072] The temperature sensor 53b detects the inside temperature of the showcase 53. Alternatively, the temperature sensor 53b detects the temperature of the refrigerant flowing within the showcase 53. In the following explanations, the inside temperature of the showcase 53 and the temperature of the refrigerant flowing within the showcase 53 collectively will be called a "showcase temperature (second physical value)". Here, the showcase temperature and the suction pressure of the compressor 51 have a close correlation. In other words, the lower the suction pressure of the compressor is, the lower the showcase temperature becomes. However, a sensor for detecting the pressure of the refrigerant flowing the showcase 53 also may be used in place of the temperature sensor 53b. 

control the HVAC system to condition the air flow based on the second feedback instead of the first feedback when the first feedback from the first sensor is not available.
[0096] The abnormality detection unit 13 detects the abnormality of the suction pressure sensor 51d using the correlation coefficient. In particular, the abnormality detection unit 13 determines whether or not the degree of correlation between the suction pressure sensor value and the temperature sensor value fell below a predetermined standard based on the correlation coefficient computed by the correlation coefficient computation unit 18 and regards that the abnormality occurred at the suction pressure sensor 51d when the degree of correlation fell below the predetermined standard. 

[0097] When the abnormality of the suction pressure sensor 51d was detected by the abnormality detection unit 13, the substitute sensor selection unit 14 selects a substitute sensor for controlling the compressor 51 in place of the suction pressure sensor 51d from the temperature sensors 53b, 54b, and 55b . . . using the correlation coefficient between the suction pressure sensor value and the temperature sensor values. 

compressor controller 20 controls the compressor 51 using the suction pressure sensor 51d at normal operations, and in a case when the abnormality of the suction pressure sensor 51d was detected by the abnormality detection unit 13, functions as a compressor control unit for controlling the compressor 51 using the temperature sensor 53b, 54b, or 55b . . . in place of the suction pressure sensor 51d. 


Regarding claim 2, Nishikawa discloses the controller is configured to control the HVAC system to condition the air flow based on the second feedback by adjusting a value of the second operating parameter to a calibrated value and controlling the HVAC system based on the calibrated value [see par. 0017-0018].
[0117] Once the substitute sensor is selected, the control data generation unit 16 computes the suction pressure sensor value of the suction pressure sensor 51d from the temperature sensor value of the substitute sensor. In particular, the control data generation unit 16 converts the temperature sensor value x newly obtained from the substitute sensor to the suction pressure sensor supplementation value using the regression line y corresponding to the substitute sensor. In other words, in the formula (2), by substituting x with the sensor value x newly obtained from the substitute sensor, the suction pressure sensor supplementation value is computed. 

Regarding claim 3, Nishikawa discloses the controller is configured to adjust the value of the second operating parameter to the calibrated value by an adjustment amount, and the adjustment amount is defined within the controller [see also par. 0198-0206].
[0181] In the first embodiment described above, an example in which the control data generation unit 16 computes the suction pressure sensor supplementation value using the regression line was described. However, it is not limited to the case in which the regression line is used to compute the suction pressure sensor supplementation value but it may also have a configuration in which the temperature sensor value of the substitute sensor is converted to the suction pressure sensor supplementation value by using a table. In particular, the control data generation unit 16 may obtain an appropriate suction pressure sensor supplementation value by using a past record table of the temperature sensor values and the suction pressure sensor values at the time of normal operations.

 [0194] The showcase temperature (such as the refrigerant temperature and the inside temperature) increases as the amount of the refrigerant that flows in the showcases 53, 54, and 55 . . . decreases. Thus, the temperature sensor values can be used as the adjustment amount information. Alternatively, if the system has the flow controllers 53e, 54e, and 55e . . . , the degree of their valve opening may be used as the adjustment amount information. It is also 

Regarding claim 10, it is directed to instructions to implement the system as set forth in claim 1.  Therefore, it is rejected on the same basis as set forth hereinabove.
Regarding claim 11, Nishikawa discloses the feedback includes a first value of a first operating parameter, the alternative feedback includes a second value of the temperature of the refrigerant or the pressure of the refrigerant [see claim 1], and the instructions, when executed, are configured to cause the processor to: apply an adjustment amount to the second value of the temperature of the refrigerant or the pressure of the refrigerant to obtain a third value, wherein the adjustment amount is determined during development of the HVAC system; and
operate the HVAC system utilizing the third value instead of the first value when the feedback from the first sensor of the plurality of sensors is unavailable [see par. 0181, 0194-0206].
Regarding claim 14, Nishikawa discloses set a sensor fault based on the feedback that is unavailable [see fig. 8].
Regarding claim 16, Nishikawa discloses a control system for a heating, ventilation, and/or air conditioning (HVAC) system, comprising:
a controller [10+20] configured to:
receive first feedback from a first sensor of a plurality of sensors, wherein the first feedback corresponds to a first value of a first operating parameter associated with a fluid flowing through the HVAC system [suction temperature/pressure sensor 51d]
receive second feedback from a second sensor of the plurality of sensors, wherein the second feedback includes a second value of a second operating parameter indicative temperature sensor 53b]; and
switch from operating the HVAC system to condition an air flow based on the first value to operating the HVAC system to condition the air flow based on the second value of the second operating parameter when the first feedback is unavailable [see discussed paragraph in claim 1].
Regarding claim 17,  Nishikawa discloses determine a third value of the second operating parameter based on the second value and based on a calibration adjustment of the second value determined during development of the HVAC system; and
operate the HVAC system to condition the air flow by substituting the first value of the first operating parameter with the third value of the second operating parameter when the first feedback is unavailable [see fig. 8, and par. 0181, 0194-0206].
Regarding claim 18, Nishikawa discloses the controller is configured to set a sensor fault in response when the first feedback from the first sensor is unavailable, and the sensor fault is based on a type of the first sensor [Error exceeded the predetermined threshold – see par. 0035, 0096].
Regarding claim 19, Nishikawa discloses the first operating parameter is associated with a first temperature of the refrigerant at a first location along a refrigerant circuit of the HVAC system, and the second operating parameter is associated with a second temperature of the refrigerant at a second location along the refrigerant circuit [see fig. 1].
Regarding claim 23, Nishikawa discloses the first sensor and the second sensor, wherein the first operating parameter is associated with a first pressure of the refrigerant at a first location along a refrigerant circuit of the HVAC system [51d – suction pressure sensor], and the showcase temperature and the suction pressure of the compressor 51 have a close correlation. In other words, the lower the suction pressure of the compressor is, the lower the showcase temperature becomes. However, a sensor for detecting the pressure of the refrigerant flowing the showcase 53 also may be used in place of the temperature sensor 53b].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa as applied to claim 1 or 16 and 19 above.
temperature sensor of the compressor 51 – see par. 0073], the second sensor is an coil sensor, and the second operating parameter is a temperature of an coil configured to flow the refrigerant therethrough [temperature sensor of the evaporator (53b, 54b, and 55b – see fig. 1].  Nishikawa does not teach the first sensor is an outdoor ambient sensor, the second sensor is an outdoor coil sensor.  In other words, Nishikawa does not expressly teach the HVAC system is located in an outdoor environment.  However, as discussed by Nishikawa, the HVAC system utilizing a refrigerant circulation circuit that circulates a refrigerant, an air conditioning system of an indoor space such as stores.  Thus, it is widely common for an HVAC system to reside outdoor.  One of ordinary skill in the art, before the effective filing data of the claimed invention, would motivated to locate the HVAC system in an outdoor environment in order to reduce noise population and heat generated by the compressor of the HVAC system.
Regarding claim 20, see discussion in claim 4.
Regarding claim 22, Nishikawa teaches the first sensor and the second sensor, wherein the first sensor is an suction temperature sensor, the first operating parameter is the temperature of the refrigerant on a suction side of a compressor of the refrigerant circuit [see par. 0069], the second sensor is an indoor evaporation temperature sensor, and the second operating parameter is a temperature of an indoor coil of the refrigerant circuit [see fig. 1 – showcase 53].  Nishikawa does not teach the first sensor is an outdoor suction temperature sensor.  
In other words, Nishikawa does not expressly teach the HVAC system is located in an outdoor environment.  However, as discussed by Nishikawa, the HVAC system utilizing a .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa as applied to claim 10 above, and further in view of  Harrod et al. US Pub. No. 2009/0266092 (“Harrod”).
Regarding claim 12, Nishikawa does not teach executed by the processor, are configured to cause the processor to select an operation of a compressor of the HVAC system based on a type of the compressor.
Harrod teaches a controllers configured to provide control to the various components of an HVAC system.  Specifically, Harrod teaches executed by the processor, are configured to cause the processor to select an operation of a compressor of the HVAC system based on a type of the compressor.
[0008] An advantage of the present invention is that the controller is able to detect the type of compressor attached to the system.  Knowing the type of compressor that is connected allows the HVAC controller to apply an operating mode that has been designed for the specific type of compressor present.

At the time of the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the system of Nishikawa with the processor, are configured to cause the processor to select an operation of a compressor of the HVAC system based on a type of the . 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa as applied to claim 10 and 11 above, and further in view of  Chen et al. US Pub. No. 2015/0321298 (“Chen”).
Regarding claim 13, Nishikawa does not teach when executed by the processor, are configured to cause the processor to operate the compressor at de-rated nominal capacity values or to operate the compressor in a first stage and not a second stage.
Chen teaches an invention relates to heating, ventilating, and air conditioning (HVAC) equipment, heat pumps, controls for such equipment, and methods of making, adapting, improving, replacing, controlling, and distributing such equipment, as well as HVAC units, systems, and buildings containing such systems.  Particular embodiments concern controls for variable-speed HVAC equipment.  Specifically, Chen teaches the processor to operate the compressor at de-rated nominal capacity values or to operate the compressor in a first stage and not a second stage [par. 0039, 0042, 0046, 0052].
[0141] In certain embodiments, units may be de-rated (e.g., the selected speeds being below or substantially below the maximum capable compressor motor speed) in both the cooling and heating modes.  Units that are de-rated in both the cooling and heating modes may be more efficient, may provide one or more capacities without designing, building, and inventorying different size units or components, may last longer, may be suitable for more severe ambient conditions (e.g., higher summer temperature climates), or a combination thereof, as examples (e.g., in comparison with units that operate at the maximum capable compressor motor speed).

At the time of the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the system of Nishikawa with the processor configured to operate the .

Allowable Subject Matter
Claims 5-9, 15, 21, 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the subject matter claimed in claims 5-9, 15, 21, 24-25.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 7,047,753 to Street et al. teach,  in some constructions, the compressor having a faulty sensor may continue to operate.  For example, in one construction, each BCCSCM 1500 includes sensors that sense, among other things, suction pressure.  Theoretically, the suction pressure for each compressor 14 attached to the same suction header should have the same pressure (but practically, may slightly differ due to filters and pipe length).  If one of the compressors (e.g., compressor 14A) has a faulty suction pressure sensor, the master controller 70 can use the sensed suction pressure of the other compressors (e.g., 14B and/or 14C) attached to .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT H TRAN
Primary Examiner
Art Unit 2115